[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 October 18, 2006
                                No. 06-11371                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                      D. C. Docket No. 05-20613-CR-MGC

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

RAYMUNDO FUERTES,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                               (October 18, 2006)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Philip Reizenstein, counsel for Raymundo Fuertes in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and has
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Fuertes’s convictions and

sentences are AFFIRMED.




                                          2